DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 7/15/2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character 501, discussed in the specification as the back wall is not included in the figures .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 10, the limitation “manifold shaped body” renders the claim indefinite in the Examiner’s position.  Applicant uses the term “manifold” to impart some shape on the apparatus but the term is not clearly defined in the specification as to what shape it is referring to.  Furthermore, the plain meaning of the term “manifold” does not appear to impart any specific shape in itself.  Therefore, it is unclear what the Applicant means by using the term “manifold” and it is suggested that the Applicant use a different term or delete this term to overcome this issue. 
Re. Cls. 2 and 10, the limitation “triangular shaped cylindrical cross section” renders the claim indefinite in the Examiner’s position.  A triangle and a cylinder are two very different geometrical shapes and therefore it is unclear what the Applicant means by this limitation.  Applicant’s specification does not provide further guidance as to what this limitation refers to and therefore it is unclear what is being claimed in this instance.  It is suggested that the Applicant further explain this limitation or delete it to overcome this issue. 
Re. Cl. 10, the term “incurvate bottom wall” renders the claim indefinite in the Examiner’s position.  The term “incurvate” is a verb which means to cause to curve inward according to merriam-webster.com.  However, the Applicant used this term as an adjective in describing the bottom wall which does not appear consistent with the term’s definition.  Applicant’s specification does not provide a special definition of the term and therefore the limitation is indefinite since it is used out of its intended context.  It is suggested that the Applicant delete the term or use a proper adjective in its place.  
Re. Cl. 10, the term “prolate” renders the claim indefinite in the Examiner’s position.  The word is used to describe Applicant’s protrusion (201) it appears.  However, the term “prolate” is an adjective according to merriam-webster.com.  Applicant does not specifically define the term in the specification and therefore the limitation is indefinite in the Examiner’s position.  It is suggested that the Applicant delete this limitation or use another noun to describe the solid cylinder it its place. 
Re. Cl. 13, the limitation “the incurvate bottom wall is dimensioned to generally fix the shape of a horizontal water return pipe” renders the claim indefinite in the Examiner’s position.  As can be seen in Fig. 6 for example, the bottom portion of the device 200 has a curved shape which rest upon the horizontal pipe 602 and is then secured thereto by a hose clamp 601.  Therefore, the shape of the bottom wall fits onto the horizonal water pipe and is fixed by the hose clamp.  It is unclear what the Applicant means by “fix the shape” since it appears as if there would be no fixing by the matching shapes but merely a contact or resting.  For the purpose of examination, the Examiner will interpret the limitation to refer to fitting the shape of a horizontal water return pipe.  It is suggested the Applicant amend the claims in a similar manner to overcome this issue. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Geiger US 203/0222184 (hereinafter Geiger) in view of Hobson US 6592083 (hereinafter Hobson).

    PNG
    media_image1.png
    517
    616
    media_image1.png
    Greyscale

Re. Cl. 1, Geiger discloses: An apparatus (Fig. 1) for securing a portion of a vertical line feeder in a fixed position relative to a horizontal water return pipe (see Fig. 1-3 and 4a-b, the device is capable of being used in the claimed intended use), comprising: a body (22, Fig. 1) having a curved lower portion (25, Fig. 2; the Examiner notes that the portion 25 is lower in a configuration 180 degrees rotated in Fig. 3) dimensioned to be received by the curvature of the horizontal water return pipe (see Fig. 2, by having the curved portion 25, the surface is dimensioned to be received by an appropriately sized/shaped water pipe) and, proximate the upper portion of the body, a protrusion (30, Fig. 2; the Examiner notes that protrusion is on an upper portion in a configuration 180 degrees rotated in Fig. 3) dimensioned to be received in an aperture located at the base of a vertical line feeder (see Fig. 2 and 4a, the device is dimensioned to be received in an aperture as shown and capable of being used with a vertical line feeder in the same manner shown in Fig. 4a for instance).
Re. Cl. 2, Geiger discloses: the body is generally a triangular shaped cylinder with an upper curved vertex (see annotated figure 3), a first lower curved vertex and a second lower curved vertex (see annotated figure 3; the Examiner notes that the first and second vertexes are lower in a configuration 180 degrees rotated in Fig. 3).
Re. Cl. 3, Geiger discloses: a channel (20, Fig. 5) formed through the body for receiving a hose clamp (see Fig. 5, shown in phantom lines).
Re. Cl. 4, Geiger discloses: in combination with a hose clamp (see Fig. 5, shown in phantom lines).
Re. Cl. 6, Geiger discloses: the body is trihedral with an upper curved vertex, a first lower curved vertex and a second lower curved vertex (see annotated figure 3; the Examiner notes that the first and second vertexes are lower in a configuration 180 degrees rotated in Fig. 3).
Re. Cl. 7, Geiger discloses: a channel formed through the body for receiving a hose clamp (see 20, Fig. 5).
Re. Cl. 8, Geiger discloses: in combination with a hose clamp (see Fig. 5, shown in phantom).
Re. Cl. 10, Geiger discloses: An apparatus (Fig. 1) for securing a vertical line feeder to a horizontal water return pipe (see Fig. 1-3 and 4a-b, the device is capable of being used in the claimed intended use), comprising: a manifold shaped body (see 22, Fig. 1), further comprising: a triangular shaped cylindrical cross section (see Fig. 1); an upper curved vertex (see annotated figure 3, the curved vertex is upper in a view taken 180 degrees from what is shown in Fig. 3); a first lower curved vertex; a second lower curved vertex (see annotated figure 3, the first and second vertexes are lower in a view taken 180 degrees from what is shown in Fig. 3); a first side wall, or acclivity, extending from a first lower curved vertex to the upper curved vertex (see annotated figure 3); a second side wall, or acclivity, extending from a second lower curved vertex to the upper curved vertex (see annotated figure 3); an incurvate bottom wall (see 25, Fig. 2) between the first lower curved vertex and the second lower curved vertex (see Fig. 2); a slot or channel (20, Fig. 5) formed through the body from the first side wall to the second side wall (see Fig. 5); a front wall (36, Fig. 2) having a generally triangular shape (see Fig. 2) and being orthogonal to the first side wall and second side wall (see Fig. 2-3), wherein the front wall is substantially planar (see Fig. 2); a back wall (shown in the view in Fig. 1) having a generally triangular shape (see Fig. 1) and being orthogonal to the first side wall and second side wall (see Fig. 1); and a solid cylinder or prolate (30, Fig. 2) proximate the upper curved vertex protruding orthogonally from the front wall (see Fig. 2-3) and being dimensioned to be mated in an aperture located at the base of a vertical line feeder (see Fig. 2 and 4a, the device is dimensioned to be received in an aperture as shown and capable of being used with a vertical line feeder in the same manner shown in Fig. 4a for instance).
Re. Cl. 11, Geiger discloses: a hose clamp being positioned within the slot or channel (see Fig. 5, shown in phantom).
Re. Cl. 12, Geiger discloses: in combination with a hose clamp (see Fig. 5, shown in phantom).
Re. Cl. 13, Geiger discloses: the incurvate bottom wall is dimensioned to generally fix the shape of a horizontal water return pipe (see Fig. 2, the curvature of 25 is dimensioned to generally fix the curved shape of an appropriate shaped horizonal water return pipe).
Re. Cl. 14, Geiger discloses: the back wall is substantially planar (see Fig. 1, the portion above 40/41 is substantially planar).
Re. Cl. 15, Geiger discloses: the back wall is dimensioned as a dihedral (see Fig. 1, the back wall establishes two planes, one under 38c and another created by 41).
Re. Cls. 1, 5 and 9-10, Geiger does not disclose the body is resilient plastic (Cl. 1), the body is molded from plastic (Cl. 5 and 9), or the body made of a resilient material (Cl. 10). Hobson discloses another apparatus for securing cylindrical objects (30, Fig. 1) which is made out of resilient plastic material (Col. 4, Lines 36-40).  Re. Cls. 5 and 9, specifically the limitation “molded” in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the plastic body, does not depend on its method of production, i.e. molding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Geiger device to be made out of resilient plastic such as nylon as disclosed by Hobson since Hobson states that such a modification has a high melting point (Col. 4, Lines 36-40).  
Re. Cl. 16, Geiger in view Hobson would discloses: the body has an upper portion (portion above the upper curved vertex in annotated figure 3) and a lower portion (upper curved vertex in annotated figure 3), the lower portion adapted to be removed from the upper portion of the body to reduce the height of the body (by being made from Nylon as discussed above, the lower portion is adapted to be removed from the upper portion, reducing the height of the body, by processes such as cutting, sanding, etc.).
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey US 7005062 (hereinafter Bailey) in view of Geiger in view of Hobson.
Re. Cl. 10, Bailey discloses: : An apparatus (61, Fig. 1) for securing a vertical line feeder (10, Fig. 1) to a horizontal water return pipe (60, Fig. 1), comprising: a hose clamp (see 61, Fig. 1).
Re. Cl. 17, Bailey discloses: in combination with a vertical line feeder (see 10, Fig. 1).
Bailey does not disclose the apparatus comprising: a manifold shaped body made of resilient material, further comprising: a triangular shaped cylindrical cross section; an upper curved vertex; a first lower curved vertex; a second lower curved vertex; a first side wall, or acclivity, extending from a first lower curved vertex to the upper curved vertex; a second side wall, or acclivity, extending from a second lower curved vertex to the upper curved vertex; an incurvate bottom wall between the first lower curved vertex and the second lower curved vertex; a slot or channel formed through the body from the first side wall to the second side wall; a front wall having a generally triangular shape and being orthogonal to the first side wall and second side wall, wherein the front wall is substantially planar; a back wall having a generally triangular shape and being orthogonal to the first side wall and second side wall; and a solid cylinder or prolate proximate the upper curved vertex protruding orthogonally from the front wall and being dimensioned to be mated in an aperture located at the base of a vertical line feeder.  Geiger discloses an apparatus (Fig. 1) for securing a vertical structure to a horizontal pipe (see Fig. 4a-b), comprising: a manifold shaped body (see 22, Fig. 1), further comprising: a triangular shaped cylindrical cross section (see Fig. 1); an upper curved vertex (see annotated figure 3, the curved vertex is upper in a view taken 180 degrees from what is shown in Fig. 3); a first lower curved vertex; a second lower curved vertex (see annotated figure 3, the first and second vertexes are lower in a view taken 180 degrees from what is shown in Fig. 3); a first side wall, or acclivity, extending from a first lower curved vertex to the upper curved vertex (see annotated figure 3); a second side wall, or acclivity, extending from a second lower curved vertex to the upper curved vertex (see annotated figure 3); an incurvate bottom wall (see 25, Fig. 2) between the first lower curved vertex and the second lower curved vertex (see Fig. 2); a slot or channel (20, Fig. 5) formed through the body from the first side wall to the second side wall (see Fig. 5); a front wall (36, Fig. 2) having a generally triangular shape (see Fig. 2) and being orthogonal to the first side wall and second side wall (see Fig. 2-3), wherein the front wall is substantially planar (see Fig. 2); a back wall (shown in the view in Fig. 1) having a generally triangular shape (see Fig. 1) and being orthogonal to the first side wall and second side wall (see Fig. 1); and a solid cylinder or prolate (30, Fig. 2) proximate the upper curved vertex protruding orthogonally from the front wall (see Fig. 2-3) and being dimensioned to be mated in an aperture located at the base of a vertical line feeder (see Fig. 2 and 4a, the device is dimensioned to be received in an aperture as shown and capable of being used with a vertical line feeder in the same manner shown in Fig. 4a for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bailey device to include the body of Geiger securing the hose clamp as disclosed by Geiger to prevent the hose clamp from sliding off the inlet line (19).  
Re. Cl. 10, Bailey in view of Geiger does not disclose the body made of a resilient material (Cl. 10). Hobson discloses another apparatus for securing cylindrical objects (30, Fig. 1) which is made out of resilient plastic material (Col. 4, Lines 36-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Geiger device to be made out of resilient plastic such as nylon as disclosed by Hobson since Hobson states that such a modification has a high melting point (Col. 4, Lines 36-40).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGrew US 2005/0263447, Harrop US 2019/0195394, Thuesen US 2011/0126934, and Lyon US 4397436 disclose other known apparatuses which are pertinent to Applicant’s claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632